MerueloMaddux Properties, Inc. Supplemental Information December 31, 2007 MerueloMaddux Properties, Inc. Supplemental Operating And Financial Information Fourth Quarter 2007 Table of Contents Corporate Information PAGE Company Background 4 Quarterly Highlights 5 Investor Information 6 Supplemental Financial Information Consolidated Balance Sheets 8 Consolidated and Combined Statements of Operations 9 Capital Structure 10 Debt Summary 11 Reconciliation of Net Loss to Earnings Before Interest, Taxes and Depreciation 12 After Tax Cash Flow 13 Management Statements on Forward Looking Statements, Estimates and Non-GAAP Supplemental Measures 14-15 Portfolio Data Rental Project Portfolio Overview 17 Development Pipeline Overview 18 Rental Project Portfolio Leasing Activity 19 Acquisition Activity 20 Commercial Project Stabilization 21 Residential Project Development 22 Pictures of Recent Development 24 2 MerueloMaddux Properties, Inc. Supplemental Operating And Financial Information Fourth Quarter 2007 Corporate Information 3 Table of Contents MerueloMaddux Properties, Inc. Supplemental Operating And Financial Information Fourth Quarter 2007 Company Background MerueloMaddux Properties Inc. (MMPI) is a self-managed, full-service real estate company that develops, redevelops and owns commercial and residential properties located in downtown LosAngeles and other densely populated urban areas in California that are undergoing demographic or economic changes.We are an experienced real estate company in the Los Angeles market. We employ specialists in urban site identification, land planning, design development, architecture, construction oversight, real estate brokerage, financial underwriting, real estate law and property management. Our employees have close working relationships with local and national lending institutions, local government officials and community and labor leaders and are active in the real estate financial and brokerage community in Los Angeles. We have substantial experience in assembling numerous small land parcels and expediting land development approvals and in project design, construction and management. We focus on properties that have alternate, more profitable uses achievable through major renovation, redevelopment or development. We are involved in a wide range of project types, including food industry, wholesale market, small tenant industrial and residential properties. These projects are predominantly located in a densely urban, multi-ethnic environment, involve numerous local entitlement, property assemblage and physical challenges and are opportunities frequently overlooked by mainstream institutional investors and developers. We believe we can earn higher risk-adjusted returns on the redevelopment of re-emerging urban markets than on initial development in emerging suburban markets. We are committed to responsible property investing. Real estate development activity in California historically has been centered around the periphery of established population areas, which has resulted in suburban sprawl and exacerbated economic, social and transportation problems and provoked resistance from businesses, residents and governments. “Smart Growth” and “Transit Oriented Development” are emerging categories of development that feature urban infill projects that meet the demands of urban communities. The advantages of Smart Growth projects include utilizing or upgrading existing infrastructure instead of creating new infrastructure, as well as reducing automobile reliance by locating businesses, customers and employees closer to each other and to existing public transit systems. We pursue Smart Growth projects, Transit Oriented Development and similar projects that have both economic and social benefits. Most of our projects are located in or around the downtown area of LosAngeles, and all of our projects are in Southern California. Downtown LosAngeles is commonly defined as an area of approximately 350 city blocks, or approximately 2,500 acres, ringed by the U.S. Highway 101/ Santa Ana Freeway on the north, the LosAngeles River on the east, U.S. Interstate 10/Santa Monica Freeway to the south and the State Highway 110/Pasadena Freeway to the west. With approximately 83 acres of land in downtown LosAngeles owned or controlled through executory purchase and sale agreements or options to purchase, we believe we are the largest non-government landowner in downtown LosAngeles. We organized our company as a taxable corporation and believe that we have greater operating flexibility than that of our competitors that are organized as real estate investment trusts, or REITs. We, however, operate our business and own our assets through an operating partnership and therefore have the same ability that a REIT structured as an umbrella partnership REIT, or UPREIT, has to acquire properties by issuing common units of the operating partnership as consideration. On
